Citation Nr: 0700103	
Decision Date: 01/04/07    Archive Date: 01/17/07

DOCKET NO.  04-26 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for  post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ward, Counsel



INTRODUCTION

The veteran had active service from October 1967 to June 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  In May 2006 the veteran appeared at the RO before 
the undersigned, sitting in Washington, DC, for a 
videoconference hearing. A transcript of that hearing is of 
record. 

In July 2006, while the case was pending before the Board, 
additional evidence was received at the Board not previously 
considered by the RO. It will be addressed in the remand 
below. See 38 C.F.R. § 20.1304 (c) (2006).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

Service personnel records reflect that the veteran had 
service in Vietnam from March 1968 to March 1969, as a truck 
mechanic assigned to Btry C 2d Bn 32nd Arty, with noted 
participation in the Tet offensive campaign. Although the 
veteran has no awards denoting combat with the enemy, he has 
related exposure to hostile fire during his duties as a truck 
mechanic, and unit histories of the infantry division to 
which the veteran was assigned as a truck mechanic confirmed 
that the veteran's unit was exposed to considerable hostile 
fire during the relevant period.

In a May 2004 VA examination, the veteran indicated treatment 
beginning in the 1970's at Biloxi VA, and at Depaul, Charity, 
Tulane, and East Jefferson hospitals. In a May 2006 hearing 
before the undersigned, the veteran also testified to various 
psychiatric hospitalizations including as above. He also 
reported an award of social security disability benefits 
beginning in 1991 for a mental disorder, and more recent 
treatment at the Vet. Center in New Orleans VA PTSD treatment 
program beginning in 2001, and by Dr. Escalada. The case was 
held open in order to allow the veteran and his 
representative adequate opportunity to submit the outstanding 
records. Some records were submitted from East Jefferson and 
Dr. Escalada, but it does not appear that all outstanding 
records were submitted. The Board believes that additional 
efforts to obtain them are in order prior to adjudication of 
the veteran's claim.

The veteran was last examined in May 2004. Although the 
examiner noted that the veteran displayed some PTSD 
symptomatology, and made a diagnosis of bipolar disorder by 
history, the Board finds this examination inadequate for 
adjudication of the claim as it leaves open the question as 
to whether the veteran has PTSD. The veteran has testified 
that he was admitted for psychiatric treatment after his 
return from military service, and eventually diagnosed with 
PTSD while undergoing VA PTSD treatment program at Vet. 
Center, New Orleans, in 2001. After all additional records 
are associated with the claims folder, the veteran should 
undergo another VA PTSD examination by an examiner with 
suitable expertise, with full review of the claims file 
including all recently associated treatment records, in order 
to clarify the nature and etiology of his psychiatric 
disorder, and whether he has PTSD consistent with DSM IV 
criteria. If PTSD is diagnosed, the examiner should also 
state an opinion as to whether the psychiatric disability is 
etiologically related to military service.

Finally, additional evidence received at the Board in July 
2006 without the veteran's waiver of initial consideration of 
this evidence by the RO include records of hospitalization in 
1980 at East Jefferson General Hospital, a statement from a 
private physician Dr. Escalada reflecting treatment since 
1999, and a lay statement from his sister. These records are 
referred to the RO for initial review. See 38 C.F.R. § 
20.1304 (2006).



Accordingly, the case is REMANDED to the RO (via the Appeals 
Management Center in Washington, D.C.) for the following 
action:

1.  The RO should undertake appropriate 
development to obtain any pertinent 
evidence, including VA and non-VA records 
identified but not provided by the 
veteran, to include medical records of 
psychiatric hospitalization at De Paul 
hospital, Charity, Tulane, and East 
Jefferson medical facilities, Dr. 
Escalada from 1999, and any other 
facilities as identified by the veteran. 
If the RO is unable to obtain any such 
evidence, it should so inform the veteran 
and his representative and request them 
to provide the outstanding evidence. 
38 C.F.R. § 3.159.

2.  Thereafter, but whether or not 
records are obtained, the veteran should 
be afforded another VA PTSD examination 
by a physician with appropriate expertise 
to determine the current nature and 
etiology of his psychiatric disability.  
The claims folder must be made available 
to the examiner for review, and the 
examiner must note such review in the 
report.  All indicated tests should be 
accomplished and all pertinent findings 
reported in detail.  The examiner should 
clarify whether the veteran has PTSD, or 
any other acquired psychiatric disorder. 
The examiner should provide an opinion as 
to whether it is likely, unlikely, or at 
least as likely as not that the disorder 
originated during the veteran's active 
service in Vietnam, or is otherwise 
etiologically related to active military 
service.  The supporting rationale for 
all opinions expressed must be provided.



3.  Then, the RO should undertake any 
other indicated development and 
readjudicate the claim based upon a de 
novo review of all pertinent evidence and 
consideration of all applicable criteria.  
If the benefit sought on appeal is not 
granted to the veteran's satisfaction, the 
case should be returned to the Board, 
following completion of the usual 
appellate procedures.

By this remand, the Board intimates no opinion as to the 
ultimate outcome of this case.  No action is required of the 
veteran until he is otherwise notified.  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


